BEAUCHAMP, Judge.
The appeal is from a conviction in Ector County on a charge of murder in which a penalty of three years was assessed.
The Sheriff of Ector County, having in custody the appellant in this cause, has presented and filed his affidavit showing that the appellant escaped from jail where she was confined on the 8th day of April, 1940, and was out of his view and custody and wholly at large until the 5th day of June, 1940, when she was captured and returned to his custody and placed in jail where she is at this time confined. On this showing the State has filed a motion to dismiss the appeal.
Upon the showing made, the appeal is dismissed.